Citation Nr: 1814356	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  11-26 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the May 1972 rating decision denying service connection for arthritis of the hips and legs.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for arthritis of the hips and legs.

3.  Entitlement to a higher rating for adjustment disorder with depressed mood (previously characterized as somatization disorder) rated 10 percent prior to January 11, 2017, and 30 percent thereafter.

4.  Entitlement to service connection for hip arthritis and hip replacement. 

5.  Entitlement to service connection for arthritis throughout the body, to include the legs, spine, and neck (and neck fusion). 

6.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.

These claims come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2017 rating decision, the RO granted a 30 percent rating for adjustment disorder with depressed mood effective January 11, 2017.  As this was not a full grant of the benefit sought, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was afforded a hearing before a decision review officer (DRO) in September 2017, the transcript of which has been added to the claims file.

The issues on appeal have been recharacterized as shown on the title page, in light of the evidence and assertions of record, and to ensure the Veteran's contentions receive proper consideration.

The issues of entitlement to service connection for a hip disability, to include arthritis and hip replacement; and for arthritis throughout the body, to include the legs, spine, and neck (and neck fusion); and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to RO.


FINDINGS OF FACT

1.  The May 1972 rating decision denying service connection for pain in the hips and knees is final.

2.  There was no CUE in the May 1972 rating decision denying service connection for pain in the hips and knees.

3.  For the entire appeal period, the Veteran's adjustment disorder with depressed mood has been manifested by depression, anxiety, mild memory loss, and chronic sleep impairment.


CONCLUSIONS OF LAW

1.  The May 1972 rating decision denying service connection for pain in the hips and knees is final.  38 U.S.C. § 4005 (1968); 38 C.F.R. §§ 19.129, 19.192 (1971).

2.  The May 1972 rating decision denying service connection for pain in the hips and knees was not the product of CUE.  38 U.S.C. §§ 1155, 5109A (2012); 38 C.F.R. §§ 3.105 (2017).

3.  For the entire appeal period, the criteria for a 30 percent rating, but no higher, for adjustment disorder with depressed mood are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9440 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

CUE-General Legal Criteria and Background

Once a rating decision is final, a challenge to the effective date or rating assigned may only be entertained on the basis of CUE.  Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  From the date of notification of an RO decision, the claimant has one year to submit new evidence or to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 4005 (1968); 38 C.F.R. §§ 19.129, 19.192 (1971).  The decision becomes final if the Veteran does not express disagreement, or if new relevant evidence is not associated with the claims file, within one year of the mailing of the rating decision.  38 C.F.R. § 20.302.

In May 1972, VA denied the Veteran's claim for service connection for pain in the hips and knees.  The Veteran did not note disagreement or submit new evidence related to the claim within one year, and the claim became final.  38 U.S.C. § 4005 (1968); 38 C.F.R. §§ 19.129, 19.192 (1971).  He now argues that there was CUE in the May 1972 decision because he was not put through all available tests during the VA examination conducted in conjunction with that original claim.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  More succinctly, CUE is an error which undebatable.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for CUE in a prior decision is based on the record and law that existed when that decision was made.  See Damrel v. Brown, 6 Vet. App. 242, 245(1994); Fugo v. Brown, 6 Vet. App. 40, 43(1993); Russell v. Principi, 3 Vet. App. 310, 313-14(1992); see also 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

Revision of a decision on the grounds of CUE is warranted only when there has been an error in the adjudication of the claim that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See, e.g., 38 C.F.R. § 20.1403 (c) (pertaining to CUE in Board decisions). 

The following are examples of situations that are not CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in the decision; (2) the Secretary's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the decision challenged, there has been a change in interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The Veteran's allegation of CUE is that VA did not fulfill its duty to assist because the medical examination he was afforded was not adequate for adjudicatory purposes.  However, the Board observes that the Veterans Claims Assistance Act (VCAA) of 2000 was not in effect at that time and, even if it had been, duty to assist errors cannot form the basis of a viable CUE claim.  38 C.F.R. § 20.1403(d)(2).  

Further, the 1972 claim for service connection for pain in the hips and knees was denied because there "was no particular aggravating factor during service to make this condition any worse."  See Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005) (noting that claims denied based on prior practice of allowing the presumption of soundness to be rebutted only upon clear and unmistakable evidence that a disorder preexisted service do not constitute CUE).  Thus, testing during the VA examination is unconnected to the underlying reasons for the prior denial and does not rise to the showing required to establish a successful CUE claim.  Finally, the panel that denied service connection in 1972 included a medical doctor.  Had there been a clear need for further testing to decide the claim, the Board finds the medical doctor would have recommended such testing been conducted before deciding the claim.  Thus, in the context of a CUE claim, the Board defers to the judgment of the doctor in this regard.  Macklem v. Shinseki, 24 Vet. App. 63, 69 (2010); Bowyer v. Brown, 7 Vet. App. 549, 553 (1995).  As a result, the Veteran's claim of CUE in the May 1972 rating decision is denied.

New and Material Evidence

As noted the prior May 1972 rating decision which denied service connection for pain in the hips and knees decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  In January 1979, the Veteran applied for multi-joint arthritis.  That same month, the RO sent him a letter informing him that his claim for service connection for arthritis was previously considered and subsequently denied in May 1, 1972.  The RO stated that to reconsider the claim, the Veteran must submit new and material evidence.  Subsequent correspondence did not note disagreement with the RO's finding or express an intention to apply for benefits until VA received his current claim in November 2008.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  Where evidence requested in connection with an original claim, a claim for increase or to reopen, or, for the purpose of determining continued entitlement, is not furnished within 1 year after the date of the request, the claim will be considered abandoned.  After the expiration of 1 year, further action will not be taken unless a new claim is received.  See 38 C.F.R. §3.158(a).  Accordingly, the January 1979 application for benefits is considered to have been abandoned. 

A December 2009 VA examination report shows a diagnosis of bilateral hip degenerative joint disease.  Additional VA records show a diagnosis of rheumatoid arthritis.  As the claim was initially denied on the basis that a disability of arthritis was not shown, the new evidence is sufficient to reopen claims for service connection for left hip and arthritis throughout the body to the extent such claims need to be reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).


Increased Rating for Adjustment Disorder

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's adjustment disorder with depressed mood has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9440.  

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in Diagnostic Code 9440 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Global Assessment of Functioning (GAF) scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  A GAF score of 61 to 70 indicates the examiner's assessment of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and having some meaningful interpersonal relationships.

Analysis

The Veteran was first afforded a VA examination of his mood disorder in October 2009.  The Veteran reported frequent contact with his daughter and grandson and described his marriage as "fine."  The Veteran noted socialization through church.  He also walks some and watches television.  The examiner noted that the Veteran's impairment in psychosocial functioning is moderately severe because of his medical condition.  Mood was noted as dysphoric, with the Veteran noting that he sometimes gets down and his spouse stating that he gets depressed.  Recent memory was said to be mildly impaired as he forgets conversations.  A GAF score of 70 was noted.

The Veteran was afforded another VA examination in January 2017.  The examiner noted occupational and social impairment with occasional decrease in work efficiency.  The Veteran has a mood disorder with depressive features due to ankylosing spondylitis with chronic pain.  The Veteran reported being married for 45 years and having a good marriage.  His daughter lives cross-country, but he noted a good relationship with his daughter.  He and his spouse attend church and have social relationships through church.  The Veteran spends most of the day at the house.  His spouse works, so he tries to help with some household chores.  The Veteran has not had any mental health treatment since the prior examination and takes no psychiatric medication.  No psychiatric medications had been prescribed.  

Symptoms noted include depressed mood, anxiety, and chronic sleep impairment.  Depressed mood varies in frequency and lasts a few days.  The Veteran related his anxiety to limitations in physical functioning.

The VA examinations are the only medical evidence of record describing the Veteran's symptoms during the appeal period.   Based on these reports, the Board finds that a 30 percent rating is warranted for the entire appeal period.  At the 2009 examination, the Veteran noted depressed mood, impairment in memory, and the examiner noted psychosocial impairment that was moderately severe and dysphoric mood.  These correspond to the 30 percent criteria of impaired memory and depression.  Further, at the 2009 examination a GAF score of 70 was assigned, which indicates some mild symptoms-specifically social impairment due to depressed mood and some social difficulty, but having some meaningful interpersonal relationships.  In January 2017, the Veteran had similar symptoms, such as depressed mood, anxiety, and chronic sleep impairment.

Higher ratings are not warranted.  The Veteran maintains a "fine" or "good" relationship with his wife and maintains contact with his daughter and grandchildren.  The Veteran also helps with household chores because his wife works.  Further, the Veteran socializes through church activities and, at least at the time of the 2009 examination, takes walks.  This shows that the Veteran, despite his physical limitations, has had a desire to maintain social contact and pursue relationships with others.  This demonstrates a high level of functioning, although with occasional social impairment.  Finally, the Board notes that the findings of the two examinations reflect fairly stable symptomatology at the 30 percent level.  As a result, a 30 percent rating, but no higher, is warranted for the entire period.



ORDER

Revision or reversal of the May 1972 rating decisions that denied service connection for arthritis in the hips and legs, on the basis of CUE, is denied.

New and material evidence having been received, the claim of entitlement to service connection for arthritis of the hips and legs is reopened; the appeal is granted to this extent only.

A 30 percent, but no higher, for adjustment disorder with depressed mood is granted for the entire appeal period, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Service Connection

Given the Veteran's service treatment records show extensive treatment for hip pain during service, the medical evidence of record, and the Veteran's testimony regarding his continuity of symptomatology, it is necessary to obtain a medical opinion as to whether the Veteran's hip pain and arthritis throughout the body is attributable to rheumatoid arthritis or another diagnosable condition(s).  If so, a medical opinion is needed to determine whether the presumption of soundness can be rebutted and, if not, whether the diagnosed condition(s) are related to service.

Moreover, an examination and opinion is needed to determine whether any of the Veteran's other diagnosed conditions are related to service.  The Veteran was afforded a VA examination in December 2009 in connection with his claimed conditions.  He was diagnosed with cervical spine ankylosing spondylitis, lumbar spine ankylosing spondylitis, bilateral shoulder degenerative joint disease, bilateral hip degenerative joint disease with bilateral arthroplasties; and right foot degenerative joint disease; however, the VA examiner did not provide a nexus opinion for any of these diagnoses.  On remand, this should be rectified.

TDIU

Given that service connection claims are still pending, and may be granted on remand, the issue of entitlement to TDIU is inextricably intertwined with the remanded claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  This is especially so, given the Veteran's statements that his pain has prevented him from working.  Therefore, entitlement to TDIU is also remanded.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate medical examiner to determine the nature and etiology of the Veteran's hip disability, to include arthritis, and hip replacement; and arthritis throughout the body, to include the legs, lumbar spine, and neck (and neck fusion).  Whether to conduct an examination is left to the discretion of the examiner.  

After review of the entire claims file, the examiner should opine as to the following:

(A) For rheumatoid arthritis, or any other diagnosed disorder attributable to the claimed symptoms, is there clear and unmistakable evidence that the disorder both (i) pre-existed service and (ii) was not aggravated by service.

(B) If not, it is at least as likely as not that rheumatoid arthritis, or any other diagnosed disorder(s) attributable to the same symptoms, is related to service?

(C) For diagnoses other than rheumatoid arthritis, to specifically include those noted during the December 2009 VA examination (cervical spine ankylosing spondylitis, lumbar spine ankylosing spondylitis, bilateral shoulder degenerative joint disease, bilateral hip degenerative joint disease with bilateral arthroplasties; and right foot degenerative joint disease) is at least as likely as not that any of these diagnosed disorders had onset in service or are otherwise related to service?

A complete rationale should be provided for all opinions rendered.  Please consider all lay statements of record, including those indicating a pattern of symptomatology since service.

2.  Finally, readjudicate the appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


